               Case 19-51152-CSS            Doc 22-1      Filed 05/03/21    Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 7

Xceligent, Inc.                                              Case No. 17-12937 (CSS)

                               Debtor.


Alfred T. Giuliano, Chapter 7 Trustee for the
Bankruptcy Estate of Xceligent, Inc.

                               Plaintiff,
v.                                                          Adv. No.     19-51152

Bisnow LLC

                               Defendant.


                      CERTIFICATION OF COUNSEL IN SUPPORT OF
                     PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT

         I, Damien Nicholas Tancredi, of full age, do hereby certify that:

         1.       I am an attorney admitted to practice in the State of Delaware and before this

Court and employed by the firm of Flaster/Greenberg P.C., counsel for Alfred T. Giuliano,

Chapter 7 Trustee for the bankruptcy estates of Xceligent, Inc. (the “Trustee”). I have personal

knowledge of the facts set forth in this certification.

         2.       I submit this certification in support of the Plaintiff’s Request for Default and

Plaintiff’s Request for Default Judgment against Bisnow, LLC (the “Defendant”) pursuant to

Fed. R. Civ. P. 55(b)(1), made applicable by Fed. R. Bankr. P. 7055.

         3.       On December 17, 2019, I caused a true and correct copy of the Complaint to

Avoid Preference Pursuant to 11 U.S.C. §§ 547 and 548, Amended Summons and Notice of Pre-



8001380 v1
               Case 19-51152-CSS         Doc 22-1      Filed 05/03/21     Page 2 of 3




Trial Conference, Pre-Trial Instructions and Amended Notice of Dispute Resolution Alternatives

via regular mail upon the parties listed at the following address:

         Bisnow LLC
         718 7th S treetN W 2nd Floor
         Washington, DC 20001

         4.     In accordance with the Complaint, the Trustee shall have, receive and recover of

and from the Defendant the sum of $199,639.28.

         5.     The Defendant was required to file an answer to the Trustee’s complaint on or

about January 16, 2020.

         6.     Neither the Summons, nor the Complaint, have been returned to my firm by the

United States Post Office, nor have I received any other notification that the Defendant was not

served at the address set forth in the above paragraph 3.

         7.     To date, the Defendant has neither filed an Answer to the Complaint nor sought

additional time to do so.

         8.     Pursuant to Del. Bankr. L.R. 7055-1, copies of the Plaintiff’s Request for Entry of

Default and the Plaintiff’s Request for Entry of Default Judgment are being served upon the

Defendant simultaneously with their filing with the Court.

         9.     I am not a party to, or interested in, the outcome of the lawsuit.

         10.    The requirements of Section 520 of the Soldiers’ and Sailors’ Civil Relief Act of

1940 are not applicable to this proceeding as the Defendant is not an individual in the military.

         11.    The Defendant is not an infant or incompetent person.

                                                   FLASTER/GREENBERG P.C.


Dated: May 3, 2021                            By: /s/ Damien Nicholas Tancredi
                                                   DAMIEN NICHOLAS TANCREDI, ESQUIRE
                                                   1007 North Orange Street, Suite 400



8001380 v1
             Case 19-51152-CSS   Doc 22-1     Filed 05/03/21   Page 3 of 3




                                            Wilmington DE 19803
                                            (215) 279-9393

                                        Attorneys for Alfred T Giuliano, Chapter 7 Trustee




8001380 v1
